Citation Nr: 0945432	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 5, 1993, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active military service from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a June 8, 2006 decision, the Board denied entitlement to 
an earlier effective date for the grant of service connection 
for PTSD, and determined that the Veteran was not entitled to 
payment of compensation at the monthly rate of $2,163 for the 
period from April 1, 1993, to November 30, 2001.  The Veteran 
appealed the June 2006 rating decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a June 
2008 Order, the Court vacated the Board's June 2006 decision 
as to the effective date issue, and remanded the case to the 
Board.  As to the second issue decided in the June 2006 
decision, the Court determined that the Veteran had abandoned 
that matter.

Thereafter, the Board remanded the case in April 2009.


FINDINGS OF FACT

1.  The Veteran filed his initial claim of service connection 
for psychiatric disability on March 20, 1989.

2.  Service connection for PTSD was denied in a September 
1989 rating decision; the Veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but did not appeal the decision.

3.  A claim, formal or informal, to reopen the matter of 
service connection for PTSD was not thereafter received until 
March 5, 1993.

4.  In July 1998, the Veteran, through his representative, 
submitted a copy of a citation for one of his medals which 
suggested his participation in combat.

5.  Service connection for PTSD was granted in a May 2002 
rating decision, with an assigned 100 percent disability 
rating effective March 5, 1993.   

6.  The decision to reopen the claim and grant service 
connection for PTSD was based in part on evidence showing 
that the Veteran was involved in campaigns against enemy 
forces.

7.  The competent evidence of record shows that as of March 
20, 1989, the Veteran had PTSD.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 20, 
1989, for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 
3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  However, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  In any event, the record 
shows that the Veteran was provided with the appropriate 
notice in a March 2004 communication. 

Factual background

The Veteran contends that he is entitled to an effective date 
in March 1989, for the grant of service connection for PTSD, 
namely the date coincident with the date on which he filed 
his original claim for such benefits.  He argues that he is 
entitled to that effective date, despite the final September 
1989 denial of his claim, because his claim was reopened and 
granted on the basis of new and material evidence in the form 
of a supplemental report from the service department allowing 
for reconsideration of the initial denial of benefits under 
38 C.F.R. § 3.156(c).

The record shows that the Veteran submitted his first 
application for psychiatric disability on March 20, 1989.  He 
identified mental depression and drug abuse as disabilities 
for which he had received treatment.  The Veteran's 
representative at that time submitted a letter in June 1989 
with respect to in-service stressors and advised that medical 
evidence would be forthcoming.  The RO undertook development 
of the Veteran's in-service stressors, but was informed in 
July 1989 by the U.S. Army and Joint Services Environmental 
Support Group (currently the U.S. Army and Joint Services 
Records Research Center (JSRRC)) that it was unable to 
corroborate events described based on the evidence given.  
The record at the time included the Veteran's DA Form 20 
indicating that he served with a Quartermaster detachment, 
and that his awards and decorations included the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Army 
Commendation Medal.  The DA Form 20 further shows that the 
Veteran served in Vietnam from February 1970 to January 1971 
as a petroleum storage specialist, and that he participated 
in the Vietnam Winter-Spring Campaign.

The Veteran did not submit medical evidence showing treatment 
for and/or a diagnosis of PTSD, and the RO did not pursue 
further development of the Veteran's in-service stressors.  
In a September 1989 rating decision, the RO denied 
entitlement to service connection for PTSD.  The rating 
decision explained that no verifiable stressor had been 
identified, that no diagnosis of PTSD was shown in the 
record, and that no continuity of treatment for a nervous 
condition was shown.  In October 1989, the RO advised the 
Veteran of the September 1989 decision and of his appellate 
rights.  The Veteran did not appeal the denial of benefits 
and the rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Thereafter, no further communication concerning PTSD was 
received from the Veteran or any representative until March 
5, 1993.  On that date, the Veteran requested that his claim 
be reopened.  He submitted medical records showing treatment 
for substance abuse in 1989 and a hospitalization from 
January 1993 to March 1993 for substance abuse and 
posttraumatic stress disorder.  The March 1993 record is the 
first evidence of a diagnosis of PTSD. 

The record shows that VA thereafter undertook development of 
the Veteran's in-service stressors and ultimately (in July 
1998) received a copy of the citation for the Veteran's award 
of the Army Commendation Medal.  This citation, dated in July 
1970, indicates that the Veteran was awarded the medal by the 
145th Aviation Battalion (combat) for meritorious achievement 
in connection with military operations against a hostile 
force.  Also in July 1998 VA received a DD Form 215 which was 
issued in February 1995, and which amends the Veteran's DD 
Form 214 to add three bronze service stars to the award of 
the Vietnam Service Medal, and to add the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation.  

Thereafter, in a May 2002 rating decision the RO granted 
service connection for PTSD, assigning a 100 percent 
evaluation therefor effective March 5, 1993.  In granting 
service connection the RO noted that the Veteran was assigned 
to a combat battalion, and that while so assigned, he was 
awarded the Army Commendation Medal for meritorious 
achievement in connection with military operations against a 
hostile force.  The RO also noted he received the Vietnam 
Service Medal with three bronze service stars for combat 
service.  The RO concluded that credible supporting evidence 
existed supporting the occurrence of the claimed service 
stressors, namely evidence establishing that the Veteran 
served with a combat unit in multiple campaigns.

In a February 2009 statement, Scott McCall, D.O., indicated 
that, from his review of certain VA medical records and 
interviews with the Veteran, it was at least as likely as not 
that the Veteran suffered with consistent symptoms of PTSD 
since March 1989, and that the PTSD rendered him unable to 
obtain or retain employment since 1989.  Submitted by the 
Veteran along with that statement was his record of earning 
with the Social Security Administration (SSA), showing that 
for the years 1989 through 1993 he did not report earning 
more than approximately $2,800 in any year.

The Veteran attended a VA examination in June 2009.  The 
examiner concluded, after reviewing the records and examining 
the Veteran, that it was at least as likely as not that the 
Veteran experienced severe PTSD symptoms since 1989, and that 
he had been unable to sustain employment since 1989 because 
of the PTSD.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. 
§ 3.400.  

Prior to October 6, 2006, 38 C.F.R. § 3.400(q)(1)(ii) 
provided that the effective date for an award of service 
connection on the basis of new and material evidence, other 
than service department records, which is received after a 
final disallowance, is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(i) provided that the effective date for an 
award of service connection on the basis of new and material 
evidence consisting of service department records was to 
agree with evaluation or date of receipt of claim on which 
prior evaluation was made, whichever is later.  Effective 
October 6, 2006, 38 C.F.R. § 3.400(q) was amended to limit 
its consideration only to the effective date for an award of 
service connection on the basis of new and material evidence 
other than service department records.  See 71 Fed. Reg. 
52455 (2006).  An amendment to 38 C.F.R. § 3.156(c) 
(discussed below) addressed the effective date for an award 
of service connection on the basis of new and material 
evidence consisting of service department records.

Prior to October 6, 2006, 38 C.F.R. § 3.156(c) provided that 
where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This includes corrections by the 
service department.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.

Effective October 6, 2006, 38 C.F.R. § 3.156(c) was amended 
to provide that at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such 
records include, but are not limited to service records that 
are related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention the 
Veteran by name; additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  Such records do not include those records that VA 
could not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the JSSRC, or from any other official 
source.  

An award made based all or in part on the "relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim" is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later.  38 C.F.R. § 3.156(c)(3) (2009).

A retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be affected by 
the filing date of the original claim.  38 C.F.R. 
§ 3.156(c)(4) (2009).

The effective date of an award of service  connection on the 
basis of a reopened claim, which is received after a final 
disallowance, is the date of receipt of the claim or the date 
entitlement arose, whichever is  later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by the Secretary must  
be filed in order for benefits to be paid to any individual  
under the laws administered by VA.  38 C.F.R. § 3.151 (2009).

Any communication or action, indicating an intent to apply  
for one or more benefits under the laws administered by VA,  
from a claimant, the claimant's duly authorized  
representative, a Member of Congress, or some person acting  
as next friend of a claimant, may be considered an informal  
claim.  Such informal claim must identify the benefit sought.   
Upon receipt of an informal claim, if a formal claim has not  
been filed, an application form will be forwarded to the  
claimant for execution.  If received within 1 year from the  
date it was sent to the claimant, it will be considered filed  
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2009).  A reopened claim is defined as "[a]ny  
application for a benefit received after final disallowance  
of an earlier claim . . . ."  38 C.F.R. § 3.160(e) (2009).  

Whenever any disallowed claim is reopened and thereafter 
allowed on the basis of new and material evidence resulting 
from the correction of the military records of the proper 
service department under section 1552 of title 10, or the 
change, correction, or modification of discharge or dismissal 
under section 1553 of title 10, or from other corrective 
action by competent authority, the effective date of 
commencement of the benefits so awarded shall be the date on 
which an application was filed for correction of the military 
record or for the change, modification, or correction of a 
discharge or dismissal, as the case may be, or the date such 
disallowed claim was filed, whichever date is the later, but 
in no event shall such award of benefits be retroactive for 
more than one year from the date of reopening of such 
disallowed claim.  See 38 U.S.C.A. § 5110(i).

The record shows that the Veteran was initially denied 
service connection for PTSD in September 1989 in part because 
of the lack of a corroborated in-service stressor.  In 
connection with the claim to reopen, the Veteran submitted a 
copy of the July 1970 citation for the award of the Army 
Commendation Medal, and a DD Form 215 dated in 1995.  With 
respect to the latter, application of 38 C.F.R. § 3.156(c) is 
limited by 38 U.S.C.A. § 5110(i).  The Board points out that 
where there is a conflict between a statutory provision and a 
regulation, it is the statutory provision which controls, and 
that the language in 38 C.F.R. § 3.156(c) concerning 
amendments to service documents is subject to the limitations 
of 38 U.S.C.A. § 5110(i).  This is true regardless of which 
version of 38 C.F.R. § 3.156(c) is considered.

In any event, the Board finds that the citation explaining 
the award of the Army Commendation Medal is clearly a service 
department document which was in existence at the time of the 
September 1989 rating decision, but which was not of record.  
The Board need not determine which version of 38 C.F.R. 
§ 3.156(c) is more favorable to the Veteran because the 
result is the same under either version.  That the Veteran 
had earned the Army Commendation Medal was a matter of record 
in September 1989.  What was not of record was the basis for 
the award.  That basis, as provided in the July 1970 
citation, was meritorious action against a hostile force, 
while attached to a combat aviation unit.  Although the 
citation does not conclusively establish that the Veteran 
himself was engaged in combat, it certainly strongly suggests 
such participation, and the RO in the May 2002 rating 
decision specifically mentioned the document when concluding 
that the Veteran had engaged in combat, and was entitled to 
service connection.

In short, the July 1970 citation is a service department 
record which was not of record at the time of the September 
1989 rating decision, and which was accepted by the RO as 
establishing participation in combat, thereby relieving the 
Veteran of the need to have corroboration of his claimed 
stressors.  The reopening and granting of his claim was 
clearly based in part on the receipt of the citation.  
Accordingly, the Board finds that the provisions of 38 C.F.R. 
§ 3.156(c), regardless of which version, require that the 
date of the original claim of service connection in this 
case, namely March 20, 1989, be accepted as the date of 
claim.

As to the date entitlement arose, although the first 
diagnosis of PTSD was not made until March 1993, both Dr. 
McCall and the June 2009 VA examiner agreed that the 
Veteran's PTSD has existed since at least 1989 in severe 
form.  The Board consequently finds that the date of claim 
and the date entitlement arose in this case are the same.  
Consequently, the Veteran is entitled to an effective date of 
March 20, 1989, for the grant of service connection for PTSD.   

The Board notes that consideration has been given to the 
holding in VAOPGCPREC 26-97.  That opinion held that the 
addition of PTSD as a diagnostic entity in the schedule for 
rating mental disorders was a "liberalizing VA issue" for 
purposes of 38 C.F.R. § 3.114(a).  An effective date, 
however, prior to the date of claim cannot be assigned under 
section 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  In this case 
the Veteran neither contends, nor does the evidence show, 
that the Veteran met all of the eligibility criteria on April 
11, 1980.

In sum, the Veteran is entitled to an effective date of March 
20, 1989, for the grant of service connection for PTSD.


ORDER

Entitlement to an effective date of March 20, 1989, for the 
grant of service connection for PTSD is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


